Citation Nr: 1746380	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  14-13 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for inactive pulmonary tuberculosis, far advanced.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In a September 2017 Informal Hearing Presentation, the Veteran's representative raised the issue of entitlement to service-connection for the residuals of tuberculosis.  However, although the Veteran filed a Notice of Disagreement as to the RO's adjudication of that issue in March 2012, the Veteran has not perfected an appeal.  Thus, the Board lacks jurisdiction over the issue of the Veteran's entitlement to service-connection for the residuals of tuberculosis.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has had far advanced tuberculosis, apparently with far advanced lesions, in the past; however, he has not had active tuberculosis at any time since at least 1954, and his inactive pulmonary tuberculosis, far advanced, has no residuals.


CONCLUSION OF LAW

The criteria for a 30 percent rating for pulmonary tuberculosis have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.97, Diagnostic Code 6721 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Prior to the initial adjudication of the claim in March 2012, the RO satisfied its duty to notify the Veteran.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1). 

VA's duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159.  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Relevant service treatment and post-service medical records have been associated with the claims file.  Also, the Veteran was afforded a VA examination in October 2013, which is fully adequate.  Hence, the duties to notify and to assist have been met.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the factual findings show distinct times where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, the Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Veteran's service-connected inactive pulmonary tuberculosis, far advanced is rated as noncompensable, pursuant to the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6721.

Under Diagnostic Code 6721, a 100 percent rating is assigned for two years after date of inactivity, following active tuberculosis, which was clinically identified during service, or subsequently.  Id.  Thereafter, a 50 percent rating is assigned for four years, or in any event to six years after the date of inactivity.  Id.  Thereafter, a 30 percent rating is assigned for five years, or to eleven years after the date of inactivity.  Id.  A minimum 30 percent rating is warranted following far advanced lesions diagnosed at any time while the disease process was active.  Id.  A 20 percent rating is warranted following moderately advanced lesions, provided there is continued disability, emphysema, dyspnea on exertion, impairment of health, or other similar symptomatology.  Id.  Otherwise, a noncompensable rating is assigned.  Id.

By way of background, the Veteran was initially assigned a 100 percent disability rating for his service-connected inactive pulmonary tuberculosis, far advanced, effective September 1, 1955.  This rating was reduced to 50 percent, effective September 11, 1959, and to 30 percent, effective September 11, 1963.  Finally, the rating was reduced to 0 percent, effective September 11, 1968.  

Initially, the Board notes that the Veteran was diagnosed with active, chronic pulmonary tuberculosis, far advanced, in August 1955.  Initial x-rays indicated extensive soft and nodular infiltration throughout most of the left upper lobe, with two fairly large cavities present.  X-rays taken in October 1955 revealed the persistence of a two centimeter cavity surrounded by mottled infiltrate involving the anical posterior bronchopulmonary segment of the left upper lobe and minimal infiltrate suggesting a spread of infection into the anterior bronchopulmonary segment of the right upper lobe.  Two concentrates were positive for acid fast bacilli. 

For the period on appeal, VA treatment records in April 2012 and July 2013 indicated some dyspnea on exertion and occasional wheezing. 

According to the October 2013 VA examination, the Veteran had a history of inactive tuberculosis since 1954 and a diagnosis of emphysema since August 2009.  Additionally, he reported experiencing shortness of breath and an occasional cough.  Since his tuberculosis diagnosis, he had not been hospitalized and was not currently undergoing any treatment for a tuberculosis condition.  His last chest X-ray in February 2012 was negative for active tuberculosis.  A November 2013 pulmonary function test did not show a significant response to acute bronchodilator inhalation.  He had a mildly reduced forced vital capacity but otherwise normal spirometry.  He has been a smoker most of his life and smokes one-third of a pack per day.  A review of the literature review revealed that the main cause of emphysema was long-term exposure to airborne irritants such as smoking.  Thus, the examiner concluded that the Veteran's emphysema was less likely than not associated with his diagnosed tuberculosis, or any tuberculosis treatment.  The Veteran's tuberculosis condition does not impact his ability to work.

September 2014 and April 2015 VA treatment records document that the Veteran did not experience any dyspnea. 

The aforementioned 1955 records indicate that the Veteran's tuberculosis was far advanced.  The laboratory data do not clearly specify far advanced lesions, but the specific findings at the time (extensive soft and nodular infiltration throughout most of the left upper lobe, with two fairly large cavities present; a two centimeter cavity surrounded by mottled infiltrate involving the anical posterior bronchopulmonary segment of the left upper lobe and minimal infiltrate suggesting a spread of infection into the anterior bronchopulmonary segment of the right upper lobe) are, in the view of the Board, representative of far advanced lesions, after resolving any doubt in the Veteran's favor given the relative dearth of other evidence from this period.   As such, the Board finds that a 30 percent minimum rating is warranted following far advanced lesions while the disease process was active.  

However, the Veteran's inactive pulmonary tuberculosis, far advanced, has been inactive since his treatment, and there has been no history of a recurrence.  Although there was evidence of dyspnea in 2012 and 2013, later medical evidence of record indicated that it resolved.  The Veteran's diagnosis of emphysema was determined to be associated with his smoking at the October 2013 VA examination.  Additionally, the Board acknowledges the lay statements regarding the severity of the Veteran's symptoms, including the adverse effect that it has had on his physical and psychological health.  See April 2012 VA Form 21-4138 Statement In Support of Claim; see also July 2017 Appellant's Brief.  Laypersons are competent to attest to physical symptoms that are experienced or observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds that the lay evidence describing the symptoms in this case does not establish a greater degree of functional impairment.  Additionally, the Board notes that the maximum rating the Veteran could obtain under DC 6721 is 30 percent for a diagnosis of "far advanced" lesions while his tuberculosis is inactive.

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to this claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).









ORDER

Entitlement to a rating of 30 percent for inactive pulmonary tuberculosis, far advanced, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


